NOTE: ThiS order is n0np1‘ecedentia1.
United States Court of Appeals
for the FederaI Circuit
ALTANA PHARMA AG (NOW KNOWN As NYc0MED
GMBH) AND WYETH (NOW KNOWN AS WYETH LLC),
Plaintiffs-Appellants,
v. - .
TEVA PHARMACEUTICALS USA, INC.,
TEVA PHARMACEUTICAL INDUSTRIES, LTD.,
TEVA PARENTAL MEDICINES, ING.,
SUN PHARMACEUTICAL INDUSTRIES, LTD.,
SUN PHARMACEUTICAL ADVANCED RESEARCH
CENTRE, LTD.,
AND SUN PHARMA GLOBAL, INC.,
Defendants,
and
KUDCO IRELAND LIMITED AND SCHWARZ
PHARMA, INC.,
Defendan,ts-Appellan,ts.
2010-1491
Appea1 from the United States District C0urt for the
District of New Jersey in consolidated case n0s. 04-CV-
2355, 05-CV-1966, 05-CV-3920, 06-CV-3672, and 08-CV-
2877, Judge J0se L. Linares.

 a-417 w
ALTANA PHARMA v. TEvA PHARMA 2
0N MOTION
Before LOURIE, MAYER, and DYK, Circuit Judges.
DYK, Circuit Ju,dge.
ORDER
KUDco Ireland Limited and Schwarz Pharma, lnc.
(KUDco) move to stay proceedings in this appeal pending
district court action. The court considers whether
KUDco’s appeal should be dismissed as premature.
In this consolidated case, Altana PharIna AG and
Wyeth sued the defendants for patent infringement On
July 16, 2010 and July 20, 2010, the United States
District Court for the District of NeW Jersey»issued an
"Order & Final Judgn1ent" against KUDco on its defenses
and counterclaims H0Wever, the district court has not
entered a final judgment as to all the parties_and all the
issues, and has not certified the order against KUDco
pursuant to Fed. R. Civ. P. 54(b).
Because there are still claims pending before the
district court, we deem the better course is to dismiss the
appeal as preInature. See Nystrom v. Trex Co., 339 F.3d
1347, 1350 (Fed. Cir. 2003). After the district court has
adjudicated all the claims of all the parties, or entered a
Rule 54(b) judg1nent, KUDco may file a timely appeal
Accordingly,
IT ls 0RDERED THAT;
(1) KUDco’s motion is denied.
(2) The appeal is dismissed.

3
ALTANA PHARMA V. TEVA PHARMA
(3) Each side shall bear its own costs.
(4) All other pending motions are denied as moot.
DEC 0 8 2010
Date
cc: William F. Lee, Esq.
S
Wi11iam R. Zimmerman, Esq.
FOR THE CoURT
lsi J an Horbaly
J an Horba1y
Clerk
l E
U.S. COUR'l:0l5 Al?PEALS FOR
THE FEDERAL C|RCUIT
0EC-’ 0 0 2010
.lAN HORBALY
CLERK